Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 1 of 8 PageID 62




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

   LEONARD SEELEN; LESTER                      )
   OSBORN; STANLEY BELK; MARY                  )
   KAESER; AND SHARYN BENECK,                  )
                                               )
                  Plaintiffs,                  )
                                               )   CASE NO 8:19-CV-00936-EAK-SPF
    v.                                         )
                                               )
   MED COACH, LLC, A FLORIDA                   )
   LIMITED LIABILITY COMPA                     )
                                               )
                  Defendant.                   )
                                               )

            DEFENDANT MED COACH, LLC’S PARTIAL MOTION TO
           DISMISS CLAIMS OF PLAINTIFFS OSBORN AND BELK FOR
                 LACK OF SUBJECT MATTER JURISDICTION

          Defendant MED COACH, LLC (“Defendant”), by and through undersigned

  counsel, and pursuant to Rules 12(b)(1) of the Federal Rules of Civil Procedure, hereby

  requests the Court partially dismiss the Complaint, dismissing Plaintiffs Lester Osborn and

  Stanley Belk from the lawsuit. In support of this Motion, Defendant provides the following

  Memorandum.

                                     MEMORANDUM

     I.       BACKGROUND

          Med Coach, LLC is a medical transport company that transports patients long

  distances (300+ miles) in vehicles built to transport patients while providing the necessary

  medical care. Each vehicle is staffed with two drivers and a nurse for each trip, with the
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 2 of 8 PageID 63




                                                                   1                  2
  drivers alternating every four hours. Plaintiffs Lester Osborn and Stanley Belk are both

  drivers for Med Coach.

            On April 18, 2019, Plaintiffs Osborn and Belk filed a Complaint and Demand for

  Jury Trial (Dkt. 1) seeking unpaid overtime incurred as a result of Defendant’s alleged

  misclassification of drivers as independent contractors. See Dkt. 1 at ¶ 9-16, 22-24.

  Following an investigation by the Department of Labor, Plaintiffs Osborn and Belk

  accepted full settlement for their overtime claims, waiving the right to bring this action,

  and were re-classified as employees, ending all claims related to the misclassification.

     II.       LEGAL STANDARD

            Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a party may move for

  dismissal based on lack of subject matter jurisdiction. “[W]hen a defendant properly

  challenges subject matter jurisdiction under Rule 12(b)(1) the district court is free to

  independently weigh facts…” Morrison v. Amway Corp., 323 F.3d 920, 925 (11th Cir.

  2003). Specifically, the court may go beyond the pleadings and examine other evidence.

  Dean v. Community Dental Servs., Inc., No. 8:12-cv-1507-T-33AEP, 2012 WL 4208114

  at *3 (M.D. Fla. Sept. 19, 2012).

     III.      LEGAL ARGUMENT

            The Court lacks subject matter jurisdiction over the claims of Plaintiffs Osborn and

  Belk because they accepted payment of wages under the supervision of the Secretary of




  1 Lester Osborn performed services for Defendant under his LLC, Les-O LLC.
  2 Stanley Belk is also known as Mitch Belk.



                                                 2
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 3 of 8 PageID 64




  Labor, waiving their right to bring suit for unpaid wages and liquidated damages. Because

  of this full settlement and Plaintiffs’ waiver, this Honorable Court is precluded from

  awarding any further relief to Plaintiffs Osborn and Belk and therefore is deprived of

  jurisdiction because there is no live case or controversy. See Already, LLC v. Nike, Inc.,

  133 S. Ct. 721 (2013) (holding that where no relief can be granted, a plaintiff lacks standing

  and the court is deprived of jurisdiction). As such, the Court should dismiss their claims

  with prejudice.

         A. FACTS

         In February 2018, the Department of Labor (“DOL”) began an investigation into

  Defendant’s classification of workers, including drivers, as independent contractors. See

  Exhibit A, Declaration of Aaron Keyes. After a long and substantive investigation, the

  DOL concluded its audit, finding that the drivers were misclassified and were owed

  overtime pay for the period of August 2016 through August 2018. Id. Specifically, the

  DOL held that Plaintiff Osborn was owed $1539.44 and Plaintiff Belk was owed $719.78

  (this number constitutes net back pay – gross pay minus applicable deductions). Id. The

  DOL provided Defendant with specific instructions for the payment of these monies,

  setting deadlines for compliance and requiring proof that the payments were made. See id.

  See also Exhibit B. The DOL required Defendant to include a Form WH-58 with each of

  the checks. Although Defendant objected to the DOL’s findings, it fully complied with the

  DOL’s instructions and provided the DOL with proof of compliance. See Exhibit A.

          On September 7, 2018, Defendant issued a check to Plaintiff Osborn in the amount

  of $1,539.44 and sent it to Plaintiff Osborn with Form WH-58. See Exhibits C and D. On




                                                3
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 4 of 8 PageID 65




  September 7, 2018, Defendant also issued a check to Plaintiff Belk in the amount of

  $719.78 and sent it to Plaintiff Belk with Form WH-58. See Exhibits E and F. The subject

  WH-58 forms expressly state:


          NOTICE TO EMPLOYEE: Your acceptance of this payment of wages
          and/or other compensation due under the Fair Labor Standards Act
          (FLSA) or Family Medical Leave Act (FMLA), based on the findings of
          the WHD means that you have given up the right to bring suit on your own
          behalf for the payment of such unpaid minimum wages or unpaid overtime
          compensation for the period of time indicated above and an equal amount
          in liquidated damages, plus attorney’s fees and court costs under Section
          16(b) of the FLSA or Section 107 of the FMLA . . .


         Plaintiffs Osborn and Belk cashed their checks. See Exhibits C and F. As such,

  Plaintiffs Osborn and Belk are barred from bringing this suit and the Court lacks subject-

  matter jurisdiction.

         B. LEGAL SUPPORT

          When a party lacks standing, the court lacks jurisdiction to consider the merits of

  the case. Warth v. Seldin, 422 U.S. 490, 498-99 (1975); see also Wein v. American Huts,

  Inc., 313 F. Supp. 2d 1356, 1359 (S.D. Fla. 2004). A Plaintiff must have standing at all

  stages of litigation— not only at the time of filing the complaint. Already, LLC v. Nike,

  Inc., 133 S. Ct. 721, 726 (2013). Thus, once a case becomes moot, there is no legally

  cognizable interest, and the plaintiff lacks standing. Id. at 723.

          In an FLSA matter, a claim becomes moot when a plaintiff accepts payment of

  wages under the supervision of the Secretary of Labor. 29 U.S.C. § 216(c); see Lynn’s

  Food Stores, Inc. v. U.S., 679 F.2d 1350, 1352-53 (11th Cir. 1982) (discussing two

  ways in which an FLSA back-wage claim may be settled). Consequently, when an


                                                4
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 5 of 8 PageID 66




  employee accepts payment of back wages under the Secretary of Labor’s supervision,

  he waives his right to bring suit for unpaid wages and liquidated damages and lacks

  standing. Id.

         The Eleventh Circuit has repeatedly held that an employee waives his rights under

  the FLSA when (a) the WH-58 form is sent and (b) the employee cashes the check. In

  Niland v. Delta Recycling Corp., 377 F.3d 1244 (11th Cir. 2004), the Eleventh Circuit

  found that an employee waived his rights under the FLSA where, inter alia, he cashed a

  check pursuant to a Department of Labor investigation. Guided by its decision in Lynn’s

  Food, the Eleventh Circuit reaffirmed its prior holding that an employee waives his right

  to FLSA wages where he receives—and accepts— back wages under the supervision of

  the DOL. Subsequently, in Blackwell v. United Drywall Supply, Inc., 362 Fed. App’x 56

  (11th Cir. 2010), the Court held that an employee’s receipt of Form WH-58 and cashing

  of the check issued by the employer waives the right to sue under the FLSA. Id. at 58.

         Notably, whether a plaintiff signs the WH-58 form is irrelevant so long as the

  plaintiff cashes the check. See Mion v. Aftermarket Tool & Equipment Group, 990 F.

  Supp. 535 (W.D. Mich.1997); Heavenridge v. Ace-Tex Corp., No. 92-75610, 1993 WL

  603201 (E.D. Mich. Sept. 3, 1993); Selz v. Investools, Inc., No. 2:09-cv-1042TS, 2010

  WL 1451347 (D. Utah Apr. 8, 2010). In fact, the Middle District of Florida has imposed

  sanctions against a plaintiff who litigated an FLSA case despite cashing a check

  representing back wages under the supervision of the DOL. See Grigoli v. Scott

  Cochrane, Inc., No. 8:14-cv-844-T-23EAJ, 2015 WL 4529032 (M.D. Fla. July 27, 2015).

  In that matter, the defendant filed a WH-58 form, but it was not signed by the plaintiff.




                                             5
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 6 of 8 PageID 67




      The Court held that there was record evidence, however, that the plaintiff cashed the

      check for the amount listed in the WH-58 form. Id

              Like the cases discussed above, the facts in the instant case support dismissal. The

  DOL performed an extensive audit of Defendant’s pay practices, concluding the drivers

  were misclassified as independent contractors and owed overtime pay. The DOL entered

  into an agreement with Defendant and issued specific instructions for the payment of back

  pay, including the issuance of Form WH-58. Defendant followed the instructions and

  reported back to the DOL. Plaintiffs Osborn and Belk cashed their checks as described in
                        3
  the Form WH-58. Plaintiffs Osborn and Belk are therefore barred from bringing this claim

  and the Court lacks subject-matter jurisdiction.

        IV.      CONCLUSION

              This Court lacks jurisdiction because Plaintiffs Osborn and Belk settled their FLSA

  claims under the supervision of the Department of Labor and waived their rights to pursue

  their claims in this Court. As such, the claims of Plaintiffs Osborn and Belk should be

  dismissed, with prejudice.

              WHEREFORE, Defendant respectfully requests this Honorable Court enter an

  Order granting the Partial Motion to Dismiss, grant reasonable attorneys’ fees and costs,

  and grant other relief as just and proper.




  3
   It is unclear without discovery whether or not Plaintiffs Osborn or Belk signed their WH-58 forms;
  however, as described above, their signatures are not relevant to the issue of waiver.



                                                   6
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 7 of 8 PageID 68




   Dated: May 30, 2019

                                 Respectfully submitted,


                                 /s/ Caren S. Marlowe
                                 Caren Skversky Marlowe
                                 FL Bar No.: 514586
                                 caren.marlowe@ogletreedeakins.com
                                 Sara G. Sanfilippo
                                 FL Bar No. : 113399
                                 sara.sanfilippo@ogletreedeakins.com
                                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                 100 North Tampa Street, Suite 3600
                                 Tampa, FL 33602
                                 Telephone: 813.289.1247
                                 Facsimile: 813.289.6530
                                 Secondary e-mail: denise.banach@ogletreedeakins.com
                                                    elba.chinea@ogletreedeakins.com
                                                    susan.urso@ogletreedeakins.com
                                                    tamdocketing@ogletreedeakins.com

                                 Attorneys for Defendant Med Coach, LLC




                                     7
Case 8:19-cv-00936-TPB-SPF Document 21 Filed 05/30/19 Page 8 of 8 PageID 69




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this May 30, 2019, I electronically filed the
  foregoing with the Clerk of the Court by using the CM/ECF system, which will send a
  notice of electronic filing to the following:

                                         Craig L. Berman, Esquire
                                                Plaza Tower
                                    111 Second Avenue, N.E., Suite 706
                                       St. Petersburg, Florida 33701
                                         craig@bermanlawpa.com

                                           Attorney for Plaintiffs



                                              /s/ Caren S. Marlowe
                                              Caren Skversky Marlowe




                                                                            38713518.1




                                          8
